—Appeal by the defendant from a judgment of the County Court, Westchester County (Scarpino, J.), rendered October 29, 1993, convicting him of burglary in the second degree, petit larceny (two counts), and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was convicted, inter alia, of burglary in the second degree and two counts of petit larceny after he entered, vandalized, and stole property from a home occupied by his *711estranged wife and her parents. The parents occupied the first floor apartment and the wife occupied the basement apartment.
The defendant has failed to preserve for appellate review his contention that his convictions of burglary in the second degree and petit larceny that are related to his activities on the first floor of the home in question are based upon legally insufficient evidence. In any event, viewing the evidence in a light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), it is legally sufficient to establish beyond a reasonable doubt the defendant’s guilt of those crimes. Moreover, upon the exercise of our factual review power, the verdict with regard to those crimes is not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence is neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
We have considered the defendant’s remaining contentions and find them to be unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. Sullivan, J. P., Miller, Thompson and Ritter, JJ., concur.